UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN WEGMANN,

                          Plaintiff,

                   -v.-
                                                    15 Civ. 3815 (KPF)
YOUNG ADULT INSTITUTE, INC.,
TRUSTEES OF THE SUPPLEMENTAL                              ORDER
PENSION PLAN FOR CERTAIN
MANAGEMENT EMPLOYEES OF
YOUNG ADULT INSTITUTE, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Familiarity with the extensive procedural history of this case is

presumed. See Wegmann v. Young Adult Inst., Inc., No. 15 Civ. 3815 (KPF),

2016 WL 827780 (S.D.N.Y. Mar. 2, 2016) (granting motion to dismiss

complaint); Wegmann v. Young Adult Inst., Inc., No. 15 Civ. 3815 (KPF), 2016

WL 8711557 (S.D.N.Y. Aug. 5, 2016) (granting motion to stay pending

exhaustion of administrative remedies with respect to Plaintiff’s ERISA claim in

amended complaint); Wegmann v. Young Adult Inst., Inc., No. 15 Civ. 3815

(KPF), 2018 WL 3910820 (S.D.N.Y. Aug. 14, 2018) (denying cross-motions for

summary judgment as to Plaintiff’s ERISA claim; granting Defendants’ motion

for summary judgment as to Plaintiff’s gender discrimination claim). On

May 29, 2019, the Court held a bench trial as to Plaintiff’s remaining claim

under ERISA. On October 31, 2019, the Court issued its Findings of Fact and

Conclusions of Law, determining that Plaintiff was entitled to relief on her
ERISA claim. See Wegmann v. Young Adult Inst., Inc., No. 15 Civ. 3815 (KPF),

2019 WL 5682666 (S.D.N.Y. Oct. 31, 2019). (Dkt. #165). 1

      On November 13, 2019, the Court held a hearing to determine the

amount of damages owed to Plaintiff, and it now renders its decision. After

considering the parties’ pre- and post-trial submissions, the evidence developed

at trial, and the parties’ arguments advanced during the damages hearing, the

Court concludes that Plaintiff is entitled to a net annual annuity of

$274,339.09, to be paid in monthly installments commencing on January 25,

2022. 2

                                      DISCUSSION

      Defendants introduced into the record a declaration and written report

by their expert witness, actuary Victor Harte. (Harte Decl.). Mr. Harte

submitted two documents, titled Schedule I and Schedule II, in which he

provided the Court with his calculation of the net annual annuity that Plaintiff

would be owed using two different formulas: (i) the formula set forth in the

original 1985 SERP (Schedule II); and (ii) the formula set forth in the 2008

Amendment to the SERP (Schedule I). During the damages hearing, the parties




1     The Court assumes familiarity with its Findings of Fact and Conclusions of Law and
      adopts the same naming conventions contained therein. (Dkt. #165).
2     The Court provided the parties an opportunity to have this specific matter remanded to
      the Plan Administrator, so that it could determine whether Plaintiff was entitled to
      ERISA benefits and, if so, the amount of benefits owed. The parties declined this
      opportunity and stated that they preferred for the Court to conduct further proceedings.
      (Dkt. #129, 134). Later, after the damages hearing, the Court provided the parties a
      period of time in which to submit supplemental briefing concerning the amount of
      benefits owed to Plaintiff. The parties elected not to file any supplemental papers.


                                              2
made clear that they generally accepted the accuracy of Mr. Harte’s damages

calculations, but disagreed on three key issues:

      (i)     What types of compensation and benefits that Plaintiff
              received while working at YAI should be included in her
              “total annual earnings,” as the term appears in the 1985
              SERP and the 2008 Amendment to the SERP (Def. Ex. A
              at 382-83; Def. Ex. AT at 425-26);

      (ii)    Whether, under the 2008 Amendment, Plaintiff’s
              annual annuity before offset should be limited to her
              accrued benefit before June 30, 2008, or 65% of her
              highest annual earnings (Def. Ex. AT at 426); and

      (iii)   Whether the formula provided in the 1985 SERP or the
              2008 Amendment should be used to calculate Plaintiff’s
              benefit.

(November 13, 2019 Hearing Tr. 30; Trial Tr. 34:11-18). The Court resolves

each of these disputes in turn.

      1.      Plaintiff’s “Total Annual Earnings” Figure Differs Under the
              1985 SERP and the 2008 Amendment

      While employed by YAI, Plaintiff received compensation and other

benefits in the forms of: (i) regular pay; (ii) a longevity bonus; (iii) a car

allowance; (iv) long-term disability; (v) a bonus from YAI; and (vi) a bonus from

an entity called the New York League of Early Learning (the “NYL”). (Pl. FFCL

¶ 79). As explained below, the answer to the question of which of these

payments are included in Plaintiff’s “total annual earnings” figure for SERP

purposes differs depending upon whether one considers the 1985 SERP or its

2008 Amendment.

      The Court begins with the 1985 SERP, which does not provide a

definition for the phrase “total annual earnings.” (Def. Ex. A at 382-83). And,



                                            3
as it happens, there is little evidence in the record to aid the Court in

determining the proper definition. Defendants have offered the Court:

      (i)     Mr. Harte’s expert testimony that “total annual
              earnings” means salary and regular bonus (but not
              longevity bonus).   (Trial Tr. 228:18-229:3, 230:3-
              231:15, 241:18-242:18);

      (ii)    The testimony of former YAI Board of Trustees Chair
              Marcella Fava that the Board considered “total annual
              earnings” to consist solely of a participant’s salary and
              YAI bonus (Fava Decl. ¶ 19); and

      (iii)   Documents that indicate that the Board believed “total
              annual earnings” to include salary and bonus paid by
              YAI (Def. Ex. I at 403; Def. Ex. F at 3074).

This evidence, which suggests that Plaintiff’s total annual earnings is limited to

her salary and YAI bonus, is further supported by the dictionary definition of

“earnings”: “Revenue gained from labor or services, from the investment of

capital, or from assets.” Earnings, BLACK’S LAW DICTIONARY (11th ed. 2019). 3

This definition suggests that “earnings” should include only payments related

to labor, and not supplemental benefits, like car allowances. Plaintiff, for her

part, has introduced no evidence, aside from her own testimony, in which she

opined that “total annual earnings,” as the phrase appears in the 1985 SERP,

should include her longevity bonus, car allowance, long-term disability, and

bonus received from the NYL. On this record, the Court finds that “total


3     See Textron Lycoming Reciprocating Engine Div., Avco Corp. v. United Auto., Aerospace,
      Agric. Implement Workers of Am., Int’l Union, 523 U.S. 653, 656 (1998) (using dictionary
      definition to determine meaning of word “for” in federal question case); Nasdaq, Inc. v.
      Exch. Traded Managers Grp., LLC, No. 17 Civ. 8252 (PAE), 2019 WL 6977393, at *36
      (S.D.N.Y. Dec. 20, 2019) (“Words and phrases are to be given their plain and ordinary
      meaning, and New York courts will commonly refer to dictionary definitions in order to
      determine that meaning.” (quoting Summit Health, Inc. v. APS Healthcare Bethesda, Inc.,
      993 F. Supp. 2d 379, 390 (S.D.N.Y. 2014)).


                                              4
annual earnings” under the 1985 SERP is limited to Plaintiff’s salary and YAI

bonus.

      The 2008 Amendment, in contrast, expressly provides that “Total Annual

Earnings shall include all cash compensation (salary plus bonuses) paid

through any agency affiliated with the YAI National Institute for People with

Disabilities Network, excluding the bonuses denominated ‘YAI Bonus II’ and

‘YAI Interest Bonus.’” (Def. Ex. AT at 426). The calculation of Plaintiff’s “total

annual earnings” under this definition is correspondingly different: Plaintiff’s

regular pay and YAI bonus are plainly included, while her car allowance and

long-term disability payments, which are neither salaries nor bonuses, are

plainly not. Whether Plaintiff’s “total annual earnings” includes her longevity

bonus and her bonus received from the NYL requires additional discussion.

      The Court concludes that Plaintiff’s longevity bonus should be included.

Because it employs the plural version of the word “bonus,” the 2008

Amendment clearly contemplates that multiple bonuses received by a SERP

participant may be counted. More importantly, the amendment clarifies that

all bonuses paid through YAI should be included, which would encompass the

longevity bonus.

      Conversely, the Court concludes that the NYL bonus should not be

included. This bonus could be counted only if the NYL were “affiliated” with

YAI. (Def. Ex. AT at 426). And the parties have provided scant evidence

concerning whether the NYL was in fact an affiliate of YAI. Plaintiff believed

that the NYL was an affiliate of YAI, because the two were joined by


                                          5
management agreements. (Trial Tr. 52:23-54:11). But Plaintiff admitted that

YAI had no ownership interest in the NYL. (Id.). In light of the limited evidence

at hand, the Court again looks to the dictionary, which defines affiliate as “[a]

corporation that that is related to another corporation by shareholdings or

other means of control; a subsidiary, parent, or sibling corporation,” or

“[s]omeone who controls, is controlled by, or is under common control with an

issuer of a security.” Affiliate, BLACK’S LAW DICTIONARY (11th ed. 2019). (See

also Def. FFCL ¶¶ 289-91). Because the record does not demonstrate that YAI

has an ownership interest in the NYL (or the converse), the Court cannot

conclude that the two organizations are affiliated as the 2008 Amendment

requires. Thus, the bonus Plaintiff received from the NYL will not be included

in her total annual earnings figure as defined by the 2008 Amendment.

      The Court must next determine in which year Plaintiff had her highest

“total annual earnings,” under either definition of the term. On the record

before it, the Court concludes that Plaintiff realized the highest total annual

earnings under the 1985 SERP, when she received: (i) $270,885.53 in regular

pay; and (ii) $46,261.04 in YAI bonus. (Pl. FFCL. ¶ 79; Harte Decl. Schedule

IV). 4 Plaintiff also realized the highest total annual earnings under the 2008




4     During the damages hearing, the Court suggested to the parties that one reading of
      Section 7.1 of the 1985 SERP would require the Court to limit Plaintiff’s highest total
      annual earnings under the 1985 SERP to payments she received before June 30, 2007,
      the date immediately prior to the effective date of the 2008 Amendment. (See generally
      Nov. 13, 2019 Hearing Tr.; Def. Ex. A at 372). By this logic, all inputs to the formula
      provided in the 1985 SERP would assume that Plaintiff had been terminated on
      June 30, 2007. (Id.). The parties agreed, however, that the Court should consider
      Plaintiff’s full career at YAI, including the payments she received from YAI until her
      resignation on June 30, 2014, when performing calculations under the 1985 SERP’s

                                              6
Amendment in the year 2009, when she received: (i) $270,885.53 in regular

pay; (ii) $46,261.04 in YAI bonus; and (iii) $73,817.89 in longevity bonus. (Id.).

Thus, Plaintiff’s highest total annual earnings under the 1985 SERP is

$317,146.57, and Plaintiff’s highest total annual earnings under the 2008

Amendment is $390,964.46.

      2.     The 2008 Amendment Does Not Limit Plaintiff’s Annual
             Annuity Before Offset to the Greater of Her Accrued Benefit
             Before June 30, 2008, or 65% of Her Highest Annual Earnings

      In addition to modifying the 1985 SERP’s formula for calculating

benefits, the 2008 Amendment expressly limited certain specified individuals’

annual annuity before offset to the greater of: (i) their accrued benefit before

June 30, 2008; or (ii) 65% of their highest annual earnings. (Def. Ex. AT at

426). Defendants argue that these limitations should apply to Plaintiff as well,

notwithstanding the fact she is not one of the individuals the 2008 Amendment

identifies as being affected by them. (Nov. 13, 2019 Hearing Tr. 23:12-22,

27:12-28:3). Defendants’ argument is premised on the fact that, at the time

the 2008 Amendment was adopted, the Board did not know that Plaintiff was a

participant in the SERP and thus did not believe her benefits needed to be

limited. (Id.). The Court is unmoved by Defendants’ arguments. “[A]s

administrator of the SERP, the Board of YAI can fairly have been expected to

understand the plain meaning of the document itself.” (Dkt. #165 at 40).

Thus, the Board has no excuse for not knowing that Plaintiff was a participant



      formula. The Court will not disturb the parties’ stipulation and performs the
      calculations herein accordingly.


                                              7
in the SERP at the time of the 2008 Amendment. Further, in drafting the 2008

Amendment, the Board could have chosen to apply the limitations to all SERP

participants, rather than to specific individuals. They failed to do so. Even if

the Board’s failure to list Plaintiff were the result of an honest mistake, the

meaning of the 2008 Amendment is plain. Because the 2008 Amendment does

not limit Plaintiff’s annual annuity before offset to the greater of her accrued

benefit before June 30, 2008, or 65% of her highest annual earnings, the Court

will not do so either.

      3.     The Formula Specified in the 2008 Amendment Will Be Used
             to Calculate Plaintiff’s Benefits

      Plaintiff argues that the Court must use the formula set forth in the 1985

Amendment, because the 2008 Amendment cannot apply to Plaintiff. (Nov. 13,

2019 Hearing Tr. at 31:4-32:7). Plaintiff bases this argument on the fact that

the preamble to the amendment states that it will “document the imposition of

certain Plan accrual limitations as agreed under employment agreements

between the Institute, and, respectively, Joel M. Levy and Philip H. Levy, and to

make certain other changes.” (Def. Ex. AT at 417). Plaintiff claims that,

because there is no evidence that limitations concerning Plaintiff’s accrual were

agreed to in any of the relevant employment agreements, the Amendment does

not contemplate imposing any changes upon Plaintiff’s SERP benefits. (Nov.

13, 2019 Hearing Tr. at 31:4-32:7).

      But Plaintiff misunderstands the limiting effect of the preamble to the

2008 Amendment. The sentence in question countenances the imposition of

changes to the SERP that were agreed to in the employment agreements in

                                          8
addition to “certain other changes.” (Def. Ex. AT at 417). Thus, the fact that

changes regarding Plaintiff’s benefits were not agreed to in the employment

agreements does not mean that the 2008 Amendment cannot apply to Plaintiff.

        After careful consideration of the record, the Court concludes that the

2008 Amendment may apply to Plaintiff, but only if it would not leave Plaintiff

with a lesser benefit than she would have received before the 2008 Amendment

was adopted. The Court’s understanding is derived from Section 7.1 of the

1985 SERP, which gives YAI the right to amend the SERP at any time, provided

that:

              [N]o amendment shall have the effect of: (i) directly or
              indirectly divesting the interest of any Plan participant
              in any amount that he or she would have removed had
              he terminated his employment with the Institute
              immediately prior to the effective date of such
              amendment, or the interest of any beneficiary of such
              participant as such interest existed prior to the effective
              date of such amendment[.]

(Def. Ex. A at 372). Accordingly, the formula provided by the 2008 Amendment

can be binding upon Plaintiff only if it would not divest her of any interest in

the SERP and would instead provide her with additional value. The Court

must thus conduct two calculations, one using the formula provided in the

1985 SERP and one using the formula provided in the 2008 Amendment. The

calculation that provides Plaintiff with the greater benefit is the one to which

she is entitled.

        To review, the Court (i) has determined Plaintiff’s highest total annual

earnings under both the 1985 SERP and the 2008 Amendment and (ii) has

concluded that Plaintiff’s 2008 Amendment does not limit Plaintiff’s annual

                                           9
annuity before offset to the greater of her accrued benefit before June 30, 2008,

or 65% of her highest annual earnings. The parties have otherwise stipulated

to the accuracy of Mr. Harte’s proposed inputs and calculations. Therefore, the

Court relies on the calculations provided by Mr. Harte in Schedules I and II,

modifying them only to reflect the Court’s decisions regarding Plaintiff’s total

annual earnings and the lack of a limitation on Plaintiff’s annual annuity

before offset. Under the 1985 SERP, Plaintiff would be entitled to a net annual

annuity of $224,787.55, which, the Court observes, matches the figure in Mr.

Harte’s schedule. (Harte Decl. Schedule II). Under the 2008 Amendment,

Plaintiff would be entitled to a net annual annuity of $274,339.09. (See Harte

Decl. Schedule I). Thus, Plaintiff would be entitled to a greater benefit under

the 2008 Amendment. For this reason, the 2008 Amendment will apply to

Plaintiff.

       Plaintiff is awarded damages in the form of a net annual annuity of

$274,339.09, to be paid in monthly installments (see Def. Ex. A. at 381; Def.

Ex. AT at 424), commencing on Plaintiff’s sixty-fifth birthday, on January 25,

2022. (Trial Tr. 89:3-8).

                                  CONCLUSION

       For the foregoing reasons, the Court awards Plaintiff a net annual

annuity of $274,339.09, to be paid in monthly installments commencing on

January 25, 2022. The Court recognizes that this is a considerable

supplemental benefit, particularly given the charitable organization for which

Plaintiff worked, and yet it is the agreement these parties made.


                                         10
      The claim under which this award is made was brought by Plaintiff

pursuant to 29 U.S.C. § 1132(a)(1)(B); a different subsection of this provision

affords the Court discretion to award attorneys’ fees to prevailing parties. See

generally 29 U.S.C. § 1132(g)(1) (“In any action under this subchapter (other

than an action described in paragraph (2)) by a participant, beneficiary, or

fiduciary, the court in its discretion may allow a reasonable attorney’s fee and

costs of action to either party.”); Hardt v. Reliance Standard Life Ins. Co., 560

U.S. 242, 255 (2010) (permitting fees where the party seeking fees has obtained

“some degree of success on the merits”). (See also Am. Compl. ¶ 132(f)

(requesting attorneys’ fees)). The parties are ORDERED to meet and confer on

this issue. If the parties cannot agree on a figure for fees and costs, they are

further ORDERED to submit a proposed briefing schedule for the motion on or

before March 7, 2020.

      SO ORDERED.

Dated: February 14, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                          11
